The offense is theft of property over the value of fifty dollars; the punishment, confinement in the penitentiary for two years.
We are not warranted in considering the statement of facts as it bears no certificate showing the approval of the trial judge. Vicera v. State, 27 S.W.2d 545. *Page 101 
No bills of exception are brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.